                Case 15-10697
Fill in this information                    Doc
                         to identify the case:    Filed 06/05/20          Entered 06/05/20 16:28:36                Desc Main
                                                      Document            Page 1 of 4
Debtor 1 Anh V. Nguyen
Debtor 2 Tran Tram
(Spouse, if filing)

United States Bankruptcy Court for the District of Massachusetts
Case number 15-10697



Form 4100R

Response to Notice of Final Cure Payment                                                                                                    10/15
According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


  Part 1:      Mortgage Information



  Name of creditor: U.S. Bank Trust National Association, as Trustee of the         Court claim no. (if known): 13
  FW Series I Trust c/o SN Servicing Corporation

  Last 4 digits of any number you use to identify the debtor’s account:                 4781

  Property address:           67-69 Greenleaf Avenue
                                 Number     Street

                              Medford, MA 02155
                                City        State            Zip Code


  Part 2:      Prepetition Default Payments

  Check one:
         Creditor agrees that the debtor(s) have paid in full the amount required due to cure
         the prepetition default on the creditor's claim.

            Creditor disagrees that the debtor(s) have paid in full the amount required to cure             $_________
            the prepetition default on the creditor's claim. Creditor asserts that the total
            prepetition amount remaining unpaid as of the date of this response is:


  Part 3:      Postpetition Mortgage Payment

  Check one:
     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the Bankruptcy Code,
  including all fees, charges, expenses, escrow, and costs.

          The next postpetition payment from the debtor(s) is due on: _____________

     
     Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5) of the Bankruptcy Code,
  including all fees, charges, expenses, escrow, and costs.

     Creditor asserts that the total amount remaining unpaid as of the date of this response is:

          a.   Total postpetition ongoing payments due:                                  (a) $2,901.99
          b.   Total fees, charges, expenses, escrow, and costs outstanding:          + (b) $1,115.00*

          c.   Total Suspense Balance.                                                   (c) ($0.00)
          d.   Total. Add lines a and b subtract from c.                                 (d) $4,016.99
          Creditor asserts that the debtor(s) are contractually
          Obligated for the postpetition payments(s) that first become due on: 06/01/2020



Form 4100R                                   Response to Notice of Final Cure Payment                                    page 1
            Case 15-10697                          Doc       Filed 06/05/20       Entered 06/05/20 16:28:36                 Desc Main
                                                                 Document         Page 2 of 4
Debtor1 Anh V. Nguyen                                                                                Case Number (If known):15-10697
First Name       Middle Name                          Last Name


 Part 4:         Itemized Payment History



   If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
   debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and
   costs, the creditor must attach an itemized payment history disclosing the following amounts from the date of
   the bankruptcy filing through the date of this response:

    all payments received;
    all fees, costs, escrow, and expenses assessed to the mortgage; and
    all amounts the creditor contends remain unpaid.



 Part 5:         Sign Here

   The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
   proof of claim.

   Check the appropriate box:

   
    I am the creditor.
   I am the creditor’s authorized agent.
   I declare under penalty of perjury that the information provided in this response is true and correct to
   the best of my knowledge, information, and reasonable belief.
   Sign and print your name and your title, if any, and state your address and telephone number if different from the notice address listed
   on the proof of claim to which this response applies.

                /s/ Jason J. Giguere                                                          Date       _6/5/2020
                     Signature

 Print: Elizabeth M. Abood-Carroll, Esquire., Bar # 569551                            Title   Attorneys for U.S. Bank Trust National
        Jason J. Giguere, Esquire., Bar # 667662                                              Association, as Trustee of the FW Series I Trust
        Matthew Dailey, Esquire., Bar # 672242                                                c/o SN Servicing Corporation
        Patrick J. Martin, Esquire., Bar # 669534
        Tatyana P. Tabachnik, Esquire., Bar # 673236
   First Name     Middle Name             Last Name




   Company               Orlans PC

    Address           PO Box 540540
                      Number            Street

                      Waltham, MA 02454

                      City      State        Zip



 Contact phone        (781) 790-7800                                                  Contact Email: eabood-carroll@orlans.com
                                                                                                     jgiguere@orlans.com
                                                                                                     mdailey@orlans.com
                                                                                                     pmartin@orlans.com
                                                                                                     ttabachnik@orlans.com



* For breakdown, see Post-Petition Fee Notice filed on October 17 2015.




Form 4100R                                             Response to Notice of Final Cure Payment                                   page 2
   Case 15-10697       Doc     Filed 06/05/20     Entered 06/05/20 16:28:36          Desc Main
                                   Document       Page 3 of 4



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

In re:

Anh V. Nguyen                                       Chapter 13
Tran Tram                                           Case Number 15-10697
                                                    Honorable Janet E Bostwick
      Debtors
____________________________________/

                               CERTIFICATE OF SERVICE

       I, Jason J. Giguere,, Attorney of Orlans PC, do hereby certify that on June 5, 2020, I
caused to be served a copy of Response to Final Cure on the service list below by first class mail,
postage prepaid or other method specified on the list.

Date: June 5, 2020
                                                     Respectfully Submitted,

                                                     /s/ Jason J. Giguere ___________
                                                     Elizabeth M. Abood-Carroll, Esq. 569551
                                                     Jason J. Giguere, Esq. 667662
                                                     Matthew Dailey, Esq. 672242
                                                     Patrick J. Martin, Esq. 669534
                                                     Tatyana P. Tabachnik, Esq. 673236
                                                     Orlans PC
                                                     Attorneys for U.S. Bank Trust National
                                                     Association, as Trustee of the FW Series I
                                                     Trust c/o SN Servicing Corporation
                                                     PO Box 540540
                                                     Waltham, MA 02454
                                                     (781) 790-7800
                                                     Email: bankruptcyNE@orlans.com
                                                     File Number: 17-007658

VIA US MAIL
Anh V. Nguyen
69 Greenleaf Ave
Medford, MA 02155

Tran Tram
69 Greenleaf Ave
Medford, MA 02155



VIA ECF
   Case 15-10697      Doc     Filed 06/05/20    Entered 06/05/20 16:28:36       Desc Main
                                  Document      Page 4 of 4



Brian J. Anderson, Esq. and Brian J. Anderson, Esq. on behalf of Debtors
John Fitzgerald Esq., Assistant U.S. Trustee
Carolyn Bankowski Esq., Chapter 13 Trustee
John B O'Donnell on behalf of Massachusetts Department of Revenue
Marcus Pratt on behalf of Nationstar Mortgage LLC
Lindsay Kyser on behalf of U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation
Trust
